Citation Nr: 1413967	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required.  A December 2009 Formal Finding concluded that the Veteran had provided insufficient information to corroborate the PTSD stressors asserted by the Veteran.  However, at his January 2012 hearing before the Board, the Veteran testified that he had been attached to the 82nd Airborne Division when he was deployed to Operations Desert Shield and Storm.  Accordingly, further efforts to corroborate the Veteran's alleged PTSD stressors are required.  In order to assist with the stressor development, the Veteran should further detail which specific unit within the 82nd Airborne Division that he served with.

The Board also notes that there may be outstanding treatment records for the Veteran's PTSD.  These records need to be obtained as well.  




Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify treatment providers for his PTSD, and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding records.

All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.  

2.  Request the Veteran to elaborate on his asserted in-service PTSD stressor, to include the specific unit within the 82nd Airborne that he served with during Operations Desert Shield and Storm.  

3.  After the previous efforts have been completed, make additional attempts to corroborate the Veteran's reported stressors, to include a request that the JSRRC or other appropriate custodian search unit records, morning reports, and other related documents applicable to the Veteran's claimed stressor(s).

4.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


